Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on June 07th 2022 for Application No. 16/825,939. By the amendment, claims 1-11, 13-18 and 20 are pending with claims 1, 10, 11, 16 and 20 being amended.

Allowable Subject Matter
Claims 1-11, 13-18 and 20 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious an electric drive axle having the combination features and arrangement recited in the claim, particularly “a mode adjustment mechanism including a lock ring rotationally coupled to the output shaft and configured to selectively engage an input gear and the one-way clutch in a plurality of operating modes; where the lock ring is splined to the output shaft”.
Regarding claim 10, the prior art of record fails to disclose or render obvious a method for operating an electric drive axle in a vehicle having the combination features and steps recited in the claim, particularly “shifting the mode adjustment mechanism into a lock mode; where in the lock mode the lock ring is rotationally engaged with a stationary ground spline”.
Regarding claim 16, the prior art of record fails to disclose or render obvious an electric drive axle having the combination features and arrangement recited in the claim, particularly “a controller including instructions stored in non-transitory memory that when executed cause the controller to: shift the mode adjustment mechanism into a first gearing mode, where: the lock ring is rotationally coupled to the input gear; and a housing of the one-way clutch is rotationally engaged with the lock ring”. 
The closest prior art reference is Kawakami indicated in the prior Office action. 
Kawakami discloses a substantial drive axle and method of controlling the same but it does not disclose the particular features and steps that are required by claims 1, 10 and 16.
Claims 2-9, 11, 13-15, 17-18 and 20 are allowed as being dependent upon the allowed base claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment / Arguments
The amendment filed 06/07/2022 has been entered. Applicant’s amendments have overcome the rejection of claims 1-3, 8-10 and 14-17 being rejected under 35 U.S.C §103 over Kawakami and Holland indicated in the prior Office action. 
Applicant’s arguments on pages 8-10, see Remarks filed 06/07/2022, with respect to claims 1-3, 8-10 and 14-17 being rejected under 35 U.S.C §103 over Kawakami and Holland have been fully considered and are persuasive. The rejection of the claims has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571) 270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TINH DANG/Primary Examiner, Art Unit 3659